DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 4/26/2022 has been considered by the Examiner. Currently claims 1-23 are pending, claims 1-13, 15, 20, and 23 have been amended, and claims 10, 15, and 23 are withdrawn. Applicant’s amendments in claims 2-9 and 11-13 obviates the previously filed claim objections. A complete action on the merits of claims 1-9, 11-14, and 16-22 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (U.S. 2009/0105605) in view of Cassidy et al. (U.S. 2011/0172750), and in further view of Schaefer (U.S. 2016/0022478).
Regarding claim 1, Abreu teaches an apparatus for thermal treatment of brain ([0147] the modular forehead docking system of this invention can include a mechanical holding and positioning structure for a cold or hot element or substance that is placed on the BTT site for cooling or heating the brain including a thermo-voltaic device such as a Peltier device, serpentine for circulating fluids, and the like), the apparatus comprising:
a temperature sensor positioned on the apparatus and positioned and configured to continuously measure an Abreu brain thermal tunnel (ABTT) terminus temperature, located between an eyebrow and an eye on a human body and configured to continuously transmit a signal representative of the temperature at the ABTT terminus (Abreu discloses various embodiments that include a sensor measuring the BTT Fig. 12A sensor 102 senses BTT temperature, eye glasses Fig 27 with BTT sensor 308 , Fig. 83 BTT sensing device 1894 Figs. 100B-100E headband 3500 comprising BTT temperature module 3490 and sensors 3504 , 3506  Fig. 105 sensor 2358)
a processor positioned on the apparatus, the processor configured to receive the signal, to determine from the signal a condition of the brain that requires a temperature modification of the brain through way of only the ABTT, and to transmit a control signal simultaneously with the continuous measuring of the temperature of the ABTT and simultaneously with the continuous transmitting of the signal representative of the temperature of the ABTT terminus (the embodiment in Fig . 83 generally provides an automated climate control system which includes BTT temperature sensing device 1894, control device 1896 adapted to automatically adjust articles 1898 in the cabin for removing or delivering heat based on the signal generated by BTT sensing device 1894 and an article 1898 inside the cabin adapted to remove heat when the signal from BTT sensor 1894 indicates high temperature or to deliver heat when the BTT sensor 1894 indicates low temperature),
a temperature modification device connected to the apparatus positioned to apply heat and remove heat from a portion of the human body in a location other than that of the ABTT terminus to apply heat and remove heat from the brain as needed   until the measured temperature of the ABTT terminus reaches the desired value, and configured to apply heat and remove heat from the brain by way of the portion of the human body other than that of the ABTT terminus in response to the control signal to apply heat and remove heat from the brain until the measured temperature of the ABTT terminus reaches the desired value as needed (Figs 60A-69D illustrates a BTT thermal pack …paragraph [0947] further provides any head mounted gear of this invention can hold or house a physical element, electrical device, substances, Peltier devices, resistors, cooling elements, heating elements in a manner so as to position those cooling or heating elements on the brain tunnel area in order to change the temperature of the brain tunnel, and consequently the temperature of the brain.. The embodiment in Fig. 60A illustrates how a thermal element can be in an area other than the BTT terminus …paragraph [1031] discusses a thermal device is controlled in response to the measured temperature signal until the measured temperature of the BTT reaches the desired value). 
Abreu’s embodiments are silent about specifically teaching the processor is positioned on the apparatus. However, Cassidy teaches a device within the same field of invention (thermal therapy) and teaches it is well known to provide for a thermal therapy apparatus that incorporates a temperature sensor, processor, and a temperature modification device connected to the apparatus (Fig. 3E microcircuit 350 , heater cell 324E , temperature sensor 356, switching circuitry 358). Cassidy generally provides its apparatus can be positioned on the head [0019] – [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head gear embodiment in Abreu such that the processor/controller is positioned on the head gear that includes the BTT sensor and is connected to a temperature modification device for the purposes providing a portable thermal therapy device and providing treatment on the body part. 
Abreu is silent about specifically teaching applying of heat and the removal of heat at the location in an alternating fashion until the measured temperature of the ABTT terminus reaches a desired value, the alternating fashion including a plurality of cycles with maximum heating and maximum removal of heat changing with each cycle of the plurality of cycles, the temperature modification device configured to receive the control signal to apply heat and remove heat from the brain for the plurality of cycles. 
	However, Schaefer teaches a device within the same field of invention (thermal contrast therapy comprises therapeutic treatments in which a sequence of alternating cooling periods and heating periods are provided to one or more areas of a person's body sought to be treated [0003]) including a plurality of cycles with maximum heating and a maximum removal of heat changing with each cycle of the plurality of cycles ([0183] rapid consecutive alternating heating periods and cooling periods are provided, as indicated by the short transition times, and temperature differences between heating periods and cooling periods are large, with treatment temperatures intended to be at the threshold of a patient's tolerance so as to attain the maximum tolerable effect), the temperature modification device configured to receive the control signal to apply heat and remove heat from the body for the plurality of cycles ([0152] During a treatment period, the thermal contrast therapy device ascertains whether the sequence calls for optimizing a physiological parameter value during the period. If so, the device ascertains the physiological parameter value, and if the value is less than or greater than a predefined target value, one or more measures of heat transfer (i.e., the rate of heat transfer and/or the quantity of heat transfer) to be provided during the period is modified in order to optimize the physiological parameter value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abreu to apply heat and remove heat in an alternating fashion including a plurality of cycles with a maximum heating and maximum removal of heat changing with each cycle of the plurality of cycles for the purposes of treating the patient while attaining the maximum tolerable effect as taught by Schaefer [0183]. 
Regarding claim 2, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1. Abreu teaches wherein the apparatus is supported on a head in a manner that allows for full range of movement without restriction while the human performs activities (Figs. 100B-100E headband 3500). 
Regarding claim 3, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1. Abreu further teaches (Fig. 12A) that the apparatus includes a wireless communication device (transmitter 104) configured to transmit signals to or from the apparatus to a separate electronic device (“A watch, cell phone, and the like adapted with a microphone can also work as the receiver module,” Para. [0486]). 
Regarding claim 9, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1. Abreu teaches the temperature modification device extends across a forehead in a manner that allows for full range of movement without restriction while the human performs activities (the embodiment in Fig. 60A illustrates the cold/hot pack 709 extending between the eyes or generally extending across the forehead as broadly as claimed [0615]). 
Regarding claim 11, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1 and Abreu teaches that the temperature modification device conforms to a shape of a face and would allow for full range of movement without restriction while the human performs activities (the embodiment in Fig. 67A illustrates a BTT thermal mask 880 with openings 884 for the eyes and 886 for the nose and further including bags 888 and 890 for matching the anatomy of the BTT area. Fig. 67C illustrates conforming to the face). 
Regarding claim 12, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 11 and Abreu teaches wherein the temperature modification device conforms to a shape of an area of the eye, but not over the eye, in a manner that allows for full range of movement without restriction while the human performs activities (Figs 67A-C). 
Regarding claim 16, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1. Abreu teaches (Fig. 22C) a lens positioned on the apparatus in a location in front of an eye (eyeglasses 236 with lenses that incorporate a sensor 202 into nose pad of eyeglasses 236, [0521]).
Claims 4-8, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (U.S. 2009/0105605) in view of Cassidy et al. (U.S. 2011/0172750), Schaefer (U.S. 2016/0022478), and in further view of Harty (2016/0345652).
Regarding claims 4-8, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1. Abreu is silent about specifically teaching that the temperature modification device may be positioned on at least one temple of a head (Claim 4), positioned to extend along a neck between an ear and a shoulder (Claim 5), positioned to extend along at least one shoulder (Claim 6), positioned to extend from a region behind an ear, along a neck, and then along at least one shoulder (Claim 7), extends along a back of a neck (Claim 8),  and would allow for full range of movement without restriction while the human performs activities.
However, Harty teaches a device within the same field of invention (thermal therapy device configured to cool or warm providing temperature indication , and regulating body temperature by cooling the brain) comprising a temperature modification device positioned on at least one temple of a head, positioned to extend along a neck between an ear and a shoulder, positioned to extend along at least one shoulder, positioned to extend from a region behind an ear, along a neck, and then along at least one shoulder, extends along a back of a neck (Figs. 4-5 [0046]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature modification device such that it can be positioned on at least one temple, of a head, extend along a neck between an ear and a shoulder, extend along at least one shoulder, extend from a region behind an ear, along a neck, and then along at least one shoulder, extends along a back of a neck for the purposes of providing optimal temperature regulation of the upper body as taught by Harty [0047]. 
Regarding claim 18, Abreu in view of Cassidy, and in further view of Schafer teaches the limitations of claim 1. The combination is silent about explicitly teaching the temperature modification device is positioned to extend along at least one blood vessel.
However, Harty teaches a device within the same field of invention (thermal therapy device configured to cool or warm providing temperature indication, and regulating body temperature by cooling the brain) comprising a temperature modification device positioned to extend along at least one blood vessel (carotid artery or posterior cerebral artery [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature modification device such that it can be positioned to extend along at least one blood vessel for the purposes of providing effective temperature change at the blood supply routes [0040].

Regarding claim 19, Abreu in view of Cassidy, Schafer, and in further view of Harty teaches the limitations of claim 18 and Harty teaches that the at least one blood vessel is near the surface of the skin ([0040] Fig. 3).
	Regarding claim 21, Abreu in view of Cassidy, Schafer, and in further view of Harty teaches the limitations of claim 5. Harty teaches the temperature modification device capable of extending along the neck and therefore the carotid artery (Figs 5-6) but fails to specifically disclose the length of the device being at least 125 mm. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the length of the patient warming device taught by Harty to have a length of at least 125 mm. It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 223] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (see MPEP 2144.05).
	Regarding claim 22, Abreu in view of Cassidy, Schafer, and in further view of Harty teaches the limitations of claim 21 but fails to explicitly disclose the device having a width of at most 95 mm. It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 223] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (see MPEP 2144.05).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (U.S. 2009/0105605) in view of Cassidy et al. (U.S. 2011/0172750), Schaefer (U.S. 2016/0022478), Belson (U.S. 2015/0068525), and in further view of Rubin (U.S. 2014/0200475).
Regarding claim 13, Abreu in view of Cassidy, and Schaefer teaches the limitations of claim 1 as previously rejected above. Abreu does not teach a mask to support the apparatus on a face. 
However, Belson discloses a mask worn on the face (breathing mask 12 for supporting a source of cooled breathing gas for delivery of frozen particles to modify the core body temperature, Paras. [0024], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the apparatus to provide a mask to support the apparatus on a face in a matter that allows for full range of movement without restriction with the human performs activities since Belson provides the breathing mask would allow for adjusting of core body temperature. 
The combination does not teach wherein the apparatus includes an ear interface to support the apparatus on a pair of ears. 
However, in the same field of endeavor, Rubin teaches an ear interface to support the apparatus on a pair of ears and a mask to support the apparatus on a face (face mask 244 is held on the face by a fastener 246, [0095], such as over-the-ear supports or over-the-ear elastic bands, Para. [0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask device disclosed by Belson to use over-the-ear supports as taught by Rubin. Doing so would allow the gas delivery mask to be held in position on the patient’s face which would eliminate the need for the patient or other clinician to hold the mask by hand, and ensuring the mask is retained in an effective position.
Regarding claim 14, Abreu in view of Cassidy, Schaefer, Belson, and Rubin teaches the limitations of claim 13, but fails to disclose the mask includes a carbon dioxide sensor. 
However, in the same field of endeavor, Rubin teaches that the mask includes a carbon dioxide sensor (face mask 244 is connected to a gas monitoring device which can determine the carbon dioxide concentration of exhaled gases, [0100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask device disclosed by Belson in view of Abreu to include a carbon dioxide sensor. Doing so would provide a measurement of exhaled carbon dioxide which can be used to monitor pulmonary perfusion and metabolism in order to provide an indication of an abnormal condition of the patient so that treatment can be suspended or discontinued (Belson, [0017]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Cassidy and in further view of Schaefer as applied to claims 1 and 16 above, and further in view of Sohn (U.S. 6,896,367), hereinafter Sohn.
Regarding claim 17, Abreu in view of Cassidy and Schaefer teaches the limitations of claim 1. Abreu discloses a temperature modification device with a brain thermal tunnel temperature sensor integrated into the nose pad of the bridge of a pair of eyeglasses (Abreu, Fig. 22C), but fail to disclose that the lens includes a notch and the temperature sensor is positioned in the notch to interface with the ABTT terminus. 
However, Sohn teaches (Fig. 3) eyeglasses where the lens includes a notch (glasses lens 6 includes locking pin slit 5’ and bolt hole 4’ for connecting bridge 1 to the lenses, Col. 3, lines 9 – 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyeglasses brain thermal tunnel temperature sensor support taught by Abreu to be rimless glasses with a bolt hole and locking pin slit for connecting the bridges as taught by Sohn, where the bridge with nose pad and integrated sensor would be connected through the holes in the lens. Doing so would provide glasses that have a lightweight natural feel without the extra weight of frames which would promote continuous wearing of the glasses and therefore continuous brain thermal tunnel temperature monitoring.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Cassidy, Schaefer, and in further view of Harty as applied to 18 above, and further in view of Evans Jr. (U.S. 2014/0194961), hereinafter Evans.
Regarding claim 20, Abreu in view of Cassidy, Schaefer, and Harty teaches the limitations of claim 18 as previously rejected above. 
Harty teaches the temperature modification device can be placed over a blood vessel (Fig. 3), but fails to specifically disclose a dimension that minimizes contact with thermal receptors in areas of the human body adjacent to the at least one blood vessel.
 However, in the same field of endeavor, Evans teaches a dimension of a temperature modification device that minimizes contact with thermal receptors in areas of the human body adjacent to the at least one blood vessel (elongation of thermal pack 50 focuses heating or cooling in a narrow zone around a blood vessel 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the patient warming device of Harty to have an elongated shape minimizing contact adjacent to a blood vessel as taught by Evans. Doing so would minimize the exposure of skin to large areas of heat which would potentially interfere with and compete against the preferential regulation of body heat by the circulatory system (Evans, Para. [0017]).
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered and are persuasive in light of the new limitations. Therefore the 35 U.S.C 103(a) rejections of Cassidy et al. (U.S. 2011/0172750), in view of Abreu (U.S. 2009/0105605), and in further view of Nakase (U.S. 2005/0149153) for claim 1, Belson (U.S. 2015/0068525), Abreu (U.S. 2009/0105605) and in further view of Nickol (U.S. 2015/0128945) for claim 1, and Nickol (U.S. 2015/0128945) in view of Abreu (U.S. 2009/0105605) for claim 1 have been withdrawn. 
Upon further consideration of the claims and in view of Applicant’s amendments a new grounds of rejected is set forth over Abreu (U.S. 2009/0105605), in view of Cassidy et al. (U.S. 2011/0172750), and Schaefer (U.S. 2016/0022478) for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.E/           Examiner, Art Unit 3794                                                    

/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794